               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 VINCENT E. BOYD,

                      Petitioner,
                                                      Case No. 18-CV-275-JPS
 v.

 WARDEN SCOTT ECKSTEIN,
                                                                     ORDER
                      Respondent.


       Petitioner Vincent Boyd (“Boyd”) has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, alleging that his Sixth

Amendment rights to self-representation and to confront his witnesses

were violated, and that his nolo contendere pleas were, consequentially,

invalid. The parties have fully briefed their respective positions on Boyd’s

asserted grounds for relief. For the reasons explained below, the Court finds

that Boyd’s petition is without merit and therefore must be denied.

1.     STANDARD OF REVIEW

       State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. To obtain habeas relief

from a state conviction, 28 U.S.C. § 2254(d)(1) (as amended by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”)) requires the

petitioner to show that the state court’s decision on the merits of his

constitutional claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the United

States Supreme Court. 28 U.S.C. § 2254(d)(1); Brown v. Payton, 544 U.S. 133,

141 (2005). The burden of proof rests with the petitioner. Cullen v. Pinholster,

563 U.S. 170, 181 (2011). The relevant decision for this Court to review is
that of the last state court to rule on the merits of the petitioner’s claim.

Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006).

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown, 544 U.S. at 141. Similarly, a state court

unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013).

       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637

F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the

state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).

       Indeed, the petitioner must demonstrate that the state court decision

is “so erroneous that ‘there is no possibility fairminded jurists could

disagree that the state court’s decision conflicts with [the Supreme] Court’s

precedents.’” Nevada v. Jackson, 133 S. Ct. 1990, 1992 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). Further, when a state court applies


                                  Page 2 of 21
general constitutional standards, it is afforded even more latitude under the

AEDPA in reaching decisions based on those standards. Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009); Yarborough v. Alvarado, 541 U.S. 652, 664

(2004) (“[E]valuating whether a rule application was unreasonable requires

considering the rule’s specificity. The more general the rule, the more

leeway courts have in reaching outcomes in case-by-case determinations.”).

       As the Supreme Court has explained, “[i]f this standard is difficult

to meet, that is because it was meant to be.” Harrington, 562 U.S. at 102.

Indeed, Section 2254(d) stops just short of “imposing a complete bar on

federal-court relitigation of claims already rejected in state proceedings.”

See id. This is so because “habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for

ordinary error correction through appeal.” Id. at 102–103 (quoting Jackson v.

Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring)).

       A federal court may also grant habeas relief on the alternative

ground that the state court’s adjudication of a constitutional claim was

based upon an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. § 2254(d)(2). The underlying state court

findings of fact and credibility determinations are, however, presumed

correct. Newman v. Harrington, 726 F.3d 921, 928 (7th Cir. 2013). The

petitioner overcomes that presumption only if he proves by clear and

convincing evidence that those findings are wrong. 28 U.S.C. § 2254(e)(1);

Campbell, 770 F.3d at 546. “A decision ‘involves an unreasonable

determination of the facts if it rests upon factfinding that ignores the clear

and convincing weight of the evidence.’” Bailey, 735 F.3d at 949–50 (quoting

Goudy v. Basinger, 604 F.3d 394, 399–400 (7th Cir. 2010)). “‘[A] state-court

factual determination is not unreasonable merely because the federal


                                 Page 3 of 21
habeas court would have reached a different conclusion in the first

instance.’” Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (quoting Wood v. Allen, 558

U.S. 290, 301 (2010)). If shown, an unreasonable factual determination by

the state court means that this Court must review the claim in question de

novo. Carlson v. Jess, 526 F.3d 1018, 1024 (7th Cir. 2008).

2.     BACKGROUND

       In 2010, Boyd was charged with two counts of first-degree sexual

assault of a child. He cycled through three attorneys before he was finally

assigned to John Wallace (“Wallace”) in 2012. At the final pretrial

conference, Boyd sought a continuance and, when that was denied, tried to

fire Wallace because he felt that Wallace was not adequately prepared for

trial. Additionally, he felt that Wallace wanted him to enter a guilty plea.

       Initially, the trial court would not allow Boyd to fire his attorney.1

Petitioner then sought to represent himself. The Court allowed this, with

the caveat that Wallace would remain as standby counsel. The contours of

Wallace’s role as standby counsel were defined in the following exchange:

               DEFENDANT: Can I just represent myself on this case
       then?
               COURT: Mr. Wallace is still going to be sitting there.
               MR. WALLACE: That would be fine with me.
              COURT: And you want to do your own openings and
       closings and all that?



       1The trial court erroneously stated that the defendant could not fire his
attorney. (Docket #12-22 at 7:12–13). This is incorrect; a defendant is not obligated
to retain appointed counsel. See Faretta v. California, 422 U.S. 806, 807 (1975)
(holding that a state may not constitutionally “hale a person into its criminal courts
and there force a lawyer upon him.”). The trial court rectified any prejudice this
error might have caused, however, by subsequently allowing Boyd to proceed pro
se.


                                    Page 4 of 21
             DEFENDANT: I would like to completely represent
       myself on this case.
             COURT: Okay, and Mr. Wallace will be at your side for
       standby counsel.
       ...
               DEFENDANT: All right, and if I’m allowed to
       represent myself, can I have an opportunity to file the motions
       that I’ve asked be filed—
               MR. WALLACE: We can take ‘em—he can take ‘em up
       chronologically a couple of ‘em, we can do ‘em, yes. I know
       exactly what he wants to do but—I can—I can assist him, so
       for the record, he has terminated me, he is proceeding pro se,
       and I have been appointed standby counsel. I will assist him
       in his defense, and I will advise him on what and what not to
       do.
             COURT: Well, he hasn’t fired you. You’re standby
       counsel, but he has a right to represent himself.

(Docket #12-22 at 11–13).

       The parties addressed further logistics, and the district attorney,

“Ms. Paider,” raised the issue of Boyd questioning the victims on the stand

in light of his prior sexual assault convictions. The transcript reads, in

relevant part:

              MS. PAIDER: Well, Your Honor, then in terms of the -
       at least one of the other acts’ victims, the one from the
       Langlade County case, the one he was convicted of, I know
       in some of his motions he is questioning that conviction and
       wants to have a trial within a trial. He’s already pled and been
       sentenced. There’s a Judgment of Conviction there. He can’t
       dispute the fact that that’s there, and technically, because the
       charge is first-degree sexual assault of a child, the fact he
       has been convicted of it by law is allowed to come in, so I
       just want him to be aware of that as well. He’s not going to
       be able to collaterally attack that conviction at this trial -
                 (Defendant speaks but is inaudible.)



                                  Page 5 of 21
             COURT: That’s true.
             COURT REPORTER: I didn’t hear him.
            DEFENDANT: I have the right to defend myself
      against it. I would—I would like some latitude in
      questioning the victim and I would talk to—
             COURT: You will get no latitude.
             MR. WALLACE: He's wishes—he’s requesting some
      latitude in questioning—
             COURT: You will get no latitude. You don’t—just
      because you’re representing yourself doesn’t mean you get to
      violate the rules of evidence. I mean you get to – you’re right,
      you have a right to defend yourself within the law. That
      doesn’t mean just because you’re representing yourself you—
      means you get to ask questions that aren’t relevant, that are
      prejudicial, that are hearsay. You don’t get to violate the rules
      of evidence just because you’re representing yourself.
            DEFENDANT: No, I understand that. I just think I
      should be able to tell the jury —
             COURT: If you don't—if you don't know what the
      rules are, maybe you should reconsider whether or not you
      want to represent yourself.
            DEFENDANT: I’m not allowed to explain to the jury
      why I pled guilty to the case?
            COURT: You are not. You don’t get to explain
      anything unless you testify.

Id. at 14–16 (emphasis added).

      The next day, Petitioner entered a no-contest plea. Wallace and Boyd

appeared at the hearing, and the trial court began to review with Boyd his

request to represent himself. At that point, Wallace interrupted the trial

court and requested a moment to confer with Boyd. They spoke briefly, and

then Wallace requested five minutes “to speak with the district attorney

and discuss maybe a resolution.” (Docket #12-23 at 3:12–14). The trial court



                                 Page 6 of 21
granted the request and, after conferring with the district attorney, Wallace

provided the trial court with a summary of the plea agreement, which

would be a nolo contedere plea with the removal of the “persistent repeater”

status. The district attorney and Wallace discussed the potential

implications of the plea on another case in another county, but the district

attorney clarified that she had no power over the disposition of the case in

the other county. Id. at 5:3–6. Following this exchange, the Court proceeded

to conduct a plea colloquy to ensure that Boyd understood the plea and its

consequences, and that the plea was made knowingly, intelligently, and

voluntarily. Boyd responded in favor of all questions regarding the plea

except for the following:

              COURT: Do you understand that. . .your plea[s] to the
       two counts of first-degree sexual assault of a child without the
       persistent repeater. . .are no contest?
                DEFENDANT: Yeah. I feel a lot of pressure, but yeah,
       I feel I don’t really have any other option but to do that.
               COURT: Well, obviously, I understand how you feel
       pressure, and I just want you to understand that—or agree
       that I'm not pressuring you, you don’t feel pressure from me,
       do—
              DEFENDANT: Pressure that I—since coming in
       yesterday, I feel pressured today.
               COURT: [Y]ou feel pressure based upon the rulings I
       made?
               DEFENDANT: Yes. I don’t feel I'm going to be able to
       get a fair trial here.
               COURT: You don’t—pardon me?
               DEFENDANT: I don’t feel like I would be able to get a
       fair trial. I don't —and I didn’t have—I don’t know how to
       represent myself at trial.
               COURT: Well, you do.


                                Page 7 of 21
              DEFENDANT: No, sir, so I’m going to plead no
       contest.
             COURT: You could have Mr. Wallace represent you.
       You understand that?
               (Defendant nods head up and down.)
              COURT: I mean you’ve had numerous attorneys, and
       as you said yesterday, you feel that you know this case better
       than anybody, but you’ve had an opportunity to—and
       obviously, this case has been going on a long time—you’ve
       had an opportunity to become familiar with this case and
       you’ve had attorneys working on this case; you understand?
              DEFENDANT: Nothing’s been done. I mean there’s
       not a single motion that’s been filed on my behalf.2
              COURT: Sure there has been. We’ve had many motion
       hearings on this case. Do you understand also that by entering
       this plea you’d be giving up these rights: the right to a trial?
       You’re giving up the right to have a trial here today; you
       understand that?
               DEFENDANT: Yes, sir.
              COURT: Do you understand you’re giving up your
       right to remain silent? You’re not remaining silent because
       you say —you're pleading no contest. Do you understand
       that?
               DEFENDANT: Yes, sir.
       ...
              COURT: Also, the fact you’re giving up the right to
       confront your accusers, people who say you did this, ask them
       questions up here on the witness stand, and you’re also giving
       up the right to have the State prove that you were guilty
       beyond a reasonable doubt. Do you understand you’re
       waiving or giving up all those rights?
               DEFENDANT: Yes, sir.



       2This assertion is belied by Ms. Paider’s reference to “some of his motions”
regarding another sexual assault conviction. (Docket #12-22 at 14:21–23).


                                  Page 8 of 21
       ...

              COURT: Okay. Has anyone made any promises or
       threats—other than the promise of the plea agreement—did
       anyone make any promises or threats to get you to enter a
       plea today?
              DEFENDANT: No, just a lot of pressure.

Id. at 6–9.

       Prior to sentencing, Boyd moved to withdraw his pleas, claiming

that he felt pressure by the trial court’s refusal to adjourn the trial and his

admonishment that he would receive “no latitude” in cross-examining

witnesses. The trial court appointed yet another attorney to assist Boyd

with the post-conviction relief process. This attorney also filed a motion to

withdraw the pleas, claiming that the trial court had failed to conduct a

hearing to determine whether Boyd had knowingly, intelligently, and

voluntarily waived his right to counsel.

       The trial court denied both post-conviction motions to withdraw the

pleas, but on November 6, 2013 the Wisconsin Court of Appeals determined

that the trial court had not conducted a hearing pursuant to State v. Klessig,

564 N.W.2d 716, 720 (Wis. Ct. App. 1997), which requires courts to

determine whether a waiver of counsel is knowing and voluntary. Boyd’s

case was remanded for an evidentiary hearing to determine the validity of

his waiver of counsel. (Docket #1-1 at 4). The trial court conducted the

hearing and concluded that Boyd’s waiver of counsel was valid. Id. at 9. At

this hearing, the trial court commented that he would have provided Boyd

with some latitude during the cross-examination. (Docket #15-1 at 12:18–

23).

       Boyd then appealed the trial court’s conclusion, arguing that his

right to self-representation was violated; that his waiver of counsel was not


                                 Page 9 of 21
voluntary and deliberate; that he was not competent to proceed without

counsel; and that, under the totality of circumstance, he should be allowed

to withdraw his pleas. (Docket #5 at 3). He explained that the trial court did

not define standby counsel’s role, or give Petitioner any input as to how

standby counsel could be used. (Docket #1-1 at 10). He also argued that he

was unrepresented in the plea negotiations, because he was not present for

the conversation between his standby counsel and the district attorney. Id.

at 12. He took issue with standby counsel’s role in advising him, and

opining to the court, that Boyd entered into the nolo contendere pleas

knowingly, intelligently, and voluntarily. Finally, he contended that his

decision to proceed by self-representation was involuntary because he was

pressured into it by his attorney’s lack of preparation and the trial court’s

refusal to continue the trial date. Id. at 14. The Wisconsin Court of Appeals

evaluated each of these arguments, and concluded, based on the transcripts

of the prior proceedings, that they were without merit. On June 12, 2015,

the Wisconsin Supreme Court denied the petition for review. Id. at 18.

       Petitioner then filed a post-conviction motion for relief with the trial

court, seeking to withdraw his pleas on the basis that his trial counsel and

post-conviction counsel were ineffective. Specifically, he claimed that trial

counsel should have fought harder to allow him to withdraw his pleas in

light of the Court’s “no latitude” order, and his post-conviction counsel

should have raised the deficiencies of his trial counsel in failing to argue for

withdrawal of appeal. (Docket #5 at 3–4). On August 23, 2017, the Wisconsin

Court of Appeals denied his appeal of the trial court’s denial of post-

conviction relief. (Docket #1-1 at 19). On December 12, 2017, the Wisconsin

Supreme Court denied the petition for review. Id. at 22.




                                 Page 10 of 21
       On March 21, 2018, this Court allowed Petitioner to proceed on two

grounds for habeas corpus relief: “First, that his plea was not knowing,

intelligent, and voluntary ‘because of the events relating to standby

counsel—including negotiating [the] plea agreement, signing [the] plea

questionnaire, and opining that [the] plea was voluntary—violated Boyd’s

right to self-representation.’” (Docket #5 at 5) (citing (Docket #1 at 6–7)).

Second, “that his plea was not knowing, intelligent, and voluntary ‘because

it was induced, in part, by the court’s pre-trial ruling that Boyd would get

no latitude during his cross-examination of the state’s witnesses at the trial

the next day.” Id. (citing Docket #1 at 7–8). The parties’ arguments regarding

each ground will be analyzed below.

3.     ANALYSIS

       3.1     Validity of Boyd’s Plea – Participation of Standby Counsel

       A plea must be knowing, voluntary, and intelligent. Parke v. Raley,

506 U.S. 20, 29 (1992). Whether a plea was entered knowingly, intelligently,

and voluntarily is determined from “all of the relevant circumstances

surrounding it.” Brady v. United States, 397 U.S. 742, 749 (1970). Respondent

does not dispute that a violation of the right to self-representation in the

plea-bargaining process would entitle Boyd to a plea withdrawal. (Docket

#19 at 13) (citing Lafler v. Cooper, 566 U.S. 156, 162 (2012); Faretta, 422 U.S. at

819–20; Boykin v. Alabama, 395 U.S. 238, 242 (1969)). The issue before the

Wisconsin Court of Appeals was whether the participation of Wallace as

standby counsel in the plea negotiation process infringed Boyd’s right to

self-representation. The Wisconsin Court of Appeals concluded that it did

not. The issue before this Court is whether the Wisconsin Court of Appeals

reasonably applied established Supreme Court precedent in reaching this

conclusion.


                                  Page 11 of 21
       The Supreme Court has held that it is unconstitutional for a state to

“hale a person into its criminal courts and there force a lawyer upon him,

even when he insists that he wants to conduct his own defense.” Faretta, 422

U.S. at 807. Accordingly, “[t]he Sixth Amendment, when naturally read. . .

implies a right of self-representation.” Id. at 821. “[A]lthough he may

conduct his own defense ultimately to his own detriment, his choice must

be honored.” Id. at 834. Nevertheless, the Supreme Court acknowledged

that “a State may—even over objection by the accused—appoint a ‘standby

counsel’ to aid the accused if and when the accused requests help.” Id. at

834 n.46.

       Nearly a decade later, the Supreme Court revisited the “stand-by

counsel” concept in McKaskle v. Wiggins, 465 U.S. 168 (1984). There, the

Supreme Court confirmed that standby counsel’s unsolicited participation

in a case could be appropriate in some circumstances. Id. at 176. The central

inquiry was “whether the defendant had a fair chance to present his case in

his own way.” Id. at 177. In a pre-trial context, the right to self-

representation could be “adequately vindicated. . .if the pro se defendant is

allowed to address the court freely on his own behalf and if disagreements

between counsel and the pro se defendant are resolved in the defendant's

favor whenever the matter is one that would normally be left to the

discretion of counsel.” Id. at 179.

       In light of the aforementioned Supreme Court precedent, the

Wisconsin Court of Appeals engaged in the following analysis to ultimately

conclude that Wallace’s appointment in the case, scope of involvement, and

participation in the plea negotiation was appropriate:

       Boyd did not object to the appointment of Wallace as standby
       counsel. When the court told Boyd that Wallace was “still


                                 Page 12 of 21
       going to be sitting there” even if Boyd represented himself,
       Boyd3 replied, “That would be fine with me.” Boyd asked
       questions about what he would and would not be permitted
       to do, and his questions were answered. He asked whether he
       would be permitted to file the motions that he had asked
       Wallace to prepare, and Wallace confirmed that he could
       assist Boyd with the motions. Boyd asked whether he,
       personally, would be permitted to question witnesses. The
       court confirmed that Boyd could question witnesses, but told
       him that he would be bound by the rules of evidence in terms
       of what testimony would be allowed.
       We agree with the State that Boyd has not pointed to any
       applicable legal authority that would require the court to
       define the scope of representation of standby counsel.
       However, even if such a requirement existed, the record
       demonstrates that Boyd did ask for and receive guidance
       about the scope of what he would do and what Wallace
       would do. We are satisfied, based on the record before us, that
       the court did not deprive Boyd of his right to self-
       representation under Faretta, 422 U.S. at 807, by the manner in
       which it appointed Wallace as standby counsel.

State v. Boyd, 2014AP837, 2015 WL 789666, at *3 (Wis. Ct. App. Feb. 26, 2015).

       Having concluded that Wallace’s presence as standby counsel was

constitutional and appropriately defined, the Wisconsin Court of Appeals

assessed whether Wallace’s conduct during the plea hearing violated

Boyd’s right to self-representation.

       The transcript of the plea hearing shows that, at the beginning
       of the hearing, Wallace requested a moment to confer with
       Boyd, and that Boyd and Wallace conferred off the record.
       Immediately after his off-record discussion with Boyd,
       Wallace asked the court for five minutes to speak with the
       district attorney about a resolution. Upon conclusion of that
       discussion, Wallace and the district attorney informed the


       The parties clarify that Wallace was the one who said this, but the fact
       3

remains that Boyd did not object. See (Docket #12-22 at 11:25).


                                  Page 13 of 21
        court of the terms of the plea agreement. The court then
        engaged Boyd in a plea colloquy, after which it found that
        Boyd's no contest plea was made freely, voluntarily, and
        intelligently, and accepted the plea.
        The circuit court reaffirmed its finding that Boyd’s plea was
        made freely, voluntarily, and intelligently at the hearing on
        his plea withdrawal motion. In making that finding, the court
        rejected Boyd's argument that he felt pressured by Wallace
        into entering the plea agreement. The court stated that Boyd
        “would not allow any attorney to push him around or make
        a decision for him. He's clearly exhibited throughout these
        proceedings that he is the one in charge....” Implicit in the
        court's finding that the plea was valid is the reasonable
        inference that Boyd authorized Wallace to engage in plea
        negotiations on his behalf. Given the facts in the record and
        the reasonable inferences to be drawn from them, we
        conclude that the circuit court did not erroneously exercise its
        discretion in finding that Boyd's plea was knowingly,
        voluntarily, and intelligently entered. See State v. Lopez, 173
        Wis.2d 724, 729, 496 N.W.2d 617 (Ct.App.1992) (we will
        uphold the decision of the circuit court if it is supported by
        credible evidence or reasonable inferences that can be drawn
        from this evidence). . .[Finally,] Boyd has not demonstrated
        that Wallace's involvement as standby counsel prevented
        Boyd from having “actual control” over his own defense. See
        McKaskle, 465 U.S. at 178. Thus, we conclude that Boyd's right
        to self-representation was not violated by the appointment or
        use of standby counsel.

Id. at *4.

        The Court is satisfied that the Wisconsin Court of Appeals

reasonably applied Supreme Court precedent in its analysis of whether

Boyd’s right to self-representation was abridged or violated. Although

standby counsel was appointed at the trial court’s insistence, the record

indicates that Wallace acted at Boyd’s direction. Respondent further points

out with regard to Boyd having control over his defense, that although



                                 Page 14 of 21
Boyd expressed feeling “pressure” to accept the nolo contendere pleas, he

indicated that this pressure was from the trial court itself—not his standby

counsel. (Docket #19 at 15) (citing (Docket #13-23:6–10)). On balance, the

Court does not find that the Wisconsin Court of Appeals erred in its

analysis of Wallace’s conduct.

       Boyd points to Frantz v. Hazey, 533 F.3d 724 (9th Cir. 2005) to support

his argument that his right to self-representation was violated when he was

not included in the plea-bargaining conference. In Frantz, the Ninth Circuit

held that a defendant who represented himself entirely throughout a case

needed to affirmatively consent to stand-by counsel’s solo participation in

a chambers conference. Id. at 743. Additionally, the defendant was in lock-

up during the conference, therefore implied consent could not be inferred

by the failure to object. Id. at 744.

       The Wisconsin Court of Appeals was not required to evaluate these

circumstances under Frantz, a case from the Ninth Circuit, but even so, the

Court finds that Frantz is distinguishable from the case at bar. Unlike the

defendant in Frantz, Boyd did not have an established practice of

representing himself. But the more salient difference between Frantz and

this case is the fact that the plea negotiation between Wallace and Paider

occurred immediately after an off the record discussion between Wallace

and Boyd. (Docket #12-23 at 3:10–11). After this tête-à-tête with Boyd,

Wallace sought recess to “discuss maybe a resolution.” Id. at 3:13–14. Boyd

was apparently aware that a plea negotiation would occur, and there is no

evidence in the record that he was denied the opportunity to participate in

the discussion. A brief recess occurred, after which Wallace apprised the

Court of the plea deal. The Court launched into the plea colloquy, with

which Boyd was cooperative. The concern motivating the requirement of


                                  Page 15 of 21
affirmative consent in Frantz—namely, that the defendant was in lock-up

and unavailable to object—is simply not present here. To the contrary, the

transcript supports the inference that Wallace spoke to Paider at Boyd’s

behest. The record does not suggest that Boyd was deprived of control over

his defense, or even that Boyd wanted to be involved in the discussion. In

sum, there is no basis for the Court to find that the Wisconsin Court of

Appeals made an unreasonable finding of fact or erroneously applied

precedential Supreme Court cases.

       3.2    Validity of Boyd’s Plea – Right to Confront Witness

       At the outset, the Court must dispose of Respondent’s contention

that the claim is procedurally defaulted. (Docket #19 at 22–23). This Court

cannot consider Boyd’s habeas claim unless it has first been “fully and fairly

presented. . .to the state appellate courts,” thereby giving the courts a

“meaningful opportunity to consider the substance of the claim[] that he

later presents in his federal challenge.” Bintz v. Bertrand, 403 F.3d 859, 863

(7th Cir. 2005); 28 U.S.C. § 2254(b)(1)(A). Fair presentment requires that the

petitioner apprise the state courts of the constitutional nature of the claim,

but it “does not require hypertechnical congruence between the claims

made in the federal and state courts; it merely requires that the factual and

legal substance remain the same.” Anderson v. Benik, 471 F.3d 811, 815 (7th

Cir. 2006) (citation omitted). The Seventh Circuit considers the following

factors to determine whether the issue was adequately presented to the

state judiciary:

       1) whether the petitioner relied on federal cases that engage
       in a constitutional analysis; 2) whether the petitioner relied on
       state cases which apply a constitutional analysis to similar
       facts; 3) whether the petitioner framed the claim in terms so
       particular as to call to mind a specific constitutional right; and


                                Page 16 of 21
      4) whether the petitioner alleged a pattern of facts that is well
      within the mainstream of constitutional litigation.

Ellsworth v. Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001).

      In his post-conviction relief motion, Boyd argued that his counsel

was ineffective for failing to pursue withdrawal on the basis of the trial

court’s admonishment that Boyd would be afforded “no latitude” in his

witness cross-examinations. Although brought in the context of a

malpractice claim, the Sixth Amendment right to confrontation is inherent

to the alleged misconduct. Indeed, the Wisconsin Court of Appeals directly

addressed the issue of witness confrontation and latitude in its 2017

decision, albeit in the context of a malpractice claim. State v. Boyd,

2016AP1173, 2017 WL 3617014, at *3 (Wis. Ct. App. Aug. 23, 2017).

(“Contrary to Boyd's assertion, the court was not infringing upon his

constitutional right to cross-examine witnesses at trial.”). The Court finds

that Boyd fairly presented this claim to the state court in terms “so

particular as to call to mind a specific constitutional right.” Anderson, 471

F.3d at 815. Respondent’s argument that Boyd defaulted on this argument

is without merit.

      Nevertheless, the Court finds that the Wisconsin Court of Appeals

did not err in its determination that there was no violation of Boyd’s Sixth

Amendment right to confront his accusers. The Sixth Amendment provides

defendants in a criminal case the right “to be confronted with the witnesses

against him.” U.S. Const. art. VI. This encompasses a right to probe “the

believability of a witness and the truth of his testimony.” Davis v. Alaska,

415 U.S. 308, 316 (1974). However, this right is not absolute, and “trial

judges retain wide latitude insofar as the Confrontation clause is concerned

to impose reasonable limits on such cross-examination based on concerns


                                Page 17 of 21
about, among other things, harassment, prejudice, confusion of the issues,

the witness’ safety, or interrogation that is repetitive or only marginally

relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986); State v. Rhodes,

799 N.W.2d 850, 862–63 (Wis. 2011) (holding that a murder defendant’s

rights under the confrontation clause were not violated when the trial court

imposed limitations on his cross-examination of his sister about prior

incidents between her and the victim); see also Alford v. United States, 282

U.S. 687, 692 (1931) (requiring “reasonable latitude” be given to defense

counsel on cross-examination and holding that failure to do so is a

prejudicial error); United States v. Manske, 186 F.3d 770, 777 (7th Cir. 1999)

(same).

       In analyzing whether Boyd’s Sixth Amendment rights were violated,

the Wisconsin Court of Appeals explained that they were

       not persuaded that trial counsel was ineffective for failing to
       pursue plea withdrawal on the basis of the circuit court’s “no
       latitude” ruling. Contrary to Boyd's assertion, the court was
       not infringing upon his constitutional right to cross-
       examine witnesses at trial. Rather, the record demonstrates
       that the court was simply impressing upon Boyd the need to
       follow the rules of evidence while representing himself.
       This meant that Boyd would get “no latitude” in asking
       questions that were irrelevant, prejudicial, or otherwise in
       violation of the rules. Thus, Boyd would not be allowed to
       conduct a “trial within a trial” and collaterally attack his prior
       conviction for sexual assault of a child. The court’s ruling was
       proper and does not provide a basis for plea withdrawal.

State v. Boyd, 2017 WL 3617014, at *3 (emphasis added). The Court has

reviewed the transcripts in light of the parties’ arguments, and concludes

that the state court did not make an unreasonable determination of the facts




                                Page 18 of 21
or erroneously apply Supreme Court precedent to the question of whether

Boyd’s Sixth Amendment rights were not violated.

       The relevant Supreme Court caselaw discussed above explains that

trial courts retain considerable latitude in tailoring cross-examinations to be

appropriate to the circumstances of the case. The transcript is by no means

exemplary of an ideal exchange, but it does reflect that Boyd would be

allowed to cross-examine the victim witness and to defend himself within

the bounds of the law. However, the trial court made clear—using the term,

“no latitude”—that Boyd would not be able to put his prior sexual assault

conviction at issue unless he also elected to testify. The trial court further

admonished Boyd that he would not be able to engage in dilatory conduct

with a child witness whom he was alleged to have sexually assaulted.

Finally, the trial court reminded Boyd that he would be bound to the rules

of evidence in his line of questioning, and any testimony that Boyd elicited

needed to be relevant, non-prejudicial, and admissible. It is clear, as the

Wisconsin Court of Appeals concluded, that in this exchange, the term

“latitude” describes a departure from the rules of evidence. The Wisconsin

Court of Appeals correctly determined that there is nothing in this

exchange that suggests that Boyd’s right to confront and cross-examine his

witness, or defend himself in the case, was compromised. The Court is not

convinced that the trial court’s extraneous on-record correction, two years

later, of its understanding of the term “latitude” in the context of a cross-

examination compels the conclusion that Boyd’s plea was invalid.

       The argument Boyd makes in his brief, regarding the line of

questioning that he intended to pursue to impeach the state’s witness, was

never raised in the trial court. The record does not reflect that the trial court

denied any motion that Boyd made on this issue. In that exchange, the trial


                                 Page 19 of 21
court simply told him that he would not be afforded latitude to stray from

the rules of evidence. The fact that he was not permitted to flout those rules

while he represented himself pro se does not render his nolo contendere pleas

involuntary, and nor can it serve as the basis for a habeas petition.

4.     CONCLUSION

       For the reasons stated above, the Court finds that Boyd’s asserted

grounds for relief are without merit. The Wisconsin state courts did not err

in reaching their conclusions of law and fact regarding whether Boyd’s

Sixth Amendment rights were violated. The petition must, therefore, be

denied.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Boyd must make a “substantial

showing of the denial of a constitutional right” by establishing that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted).

       As the Court’s discussion above makes clear, Boyd’s petition, while

rigorously argued, does not compel a grant of the Great Writ. When the

record is considered as a whole, and when the nolo contendere pleas are

evaluated under the totality of the circumstances and in light of established

law, no reasonable jurists could debate whether they were involuntary. As

a consequence, the Court is compelled to deny him a certificate of

appealability.




                                 Page 20 of 21
      Accordingly,

      IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus (Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 18th day of October, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                              Page 21 of 21
